Citation Nr: 0106340	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-22 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February to April 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in April 1999, the RO denied 
service connection for residuals of a head injury.

2.  The veteran perfected an appeal of the RO's April 1999 
decision.

3.  The veteran died in December 2000.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In the present case, the record shows that the RO, by a 
decision entered in April 1999, denied service connection for 
residuals of a head injury.  The record further shows that 
the veteran perfected an appeal of that decision.  
Unfortunately, however, he died in December 2000, before the 
Board had an opportunity to adjudicate his appeal.  Under 
applicable law, outlined above, his death operates to deprive 
the Board of jurisdiction to proceed to the merits of his 
appeal.  The appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

